Per Curiam : Appellee insists that this appeal should be dismissed for the reason that appellant by one appeal seeks to have two separate judgments of the Appellate Court reviewed. Two cases were pending in that court,—one a motion for leave to file a petition for a writ of mandamus brought in the name of the People of the State of Illinois, on the relation of the Court of Honor, against Judge Phil-brick. In the other case Johanna Kennedy had recovered a judgment in the circuit court against the Court of Honor, from which judgment the latter had prayed an appeal to the Appellate Court, filed an appeal bond and sought additional time to file a complete transcript, abstracts and briefs. The purpose of the mandamus proceeding was to compel Judge Philbrick, of the circuit court, to sign a bill of exceptions in the suit brought by Mrs. Kennedy. In the mandamus case the Appellate Court denied the motion for leave to file a petition and entered a judgment for costs against the Court of Honor. The other case was disposed of in the Appellate Court separately by an order dismissing the appeal upon the motion of Mrs. Kennedy, who had filed a short record, and a judgment was entered in that case against the Court of Honor for costs. The cases were not consolidated in the Appellate Court. Thereafter the Court of Honor prayed one appeal from both judgments of the Appellate Court, and the judges of that court at chambers made an order which is regarded by the appellant as an order allowing one appeal from both judgments. But one appeal bond was filed, and it recites that an appeal has been allowed from both of the judgments. The two causes are here presented under the foregoing title as one. Appeals can be prosecuted only in accordance with the statute, and there is no provision authorizing a party to prosecute one appeal from two separate judgments against him. In Hall v. Royal Neighbors, 231 Ill. 185, upon a somewhat similar record we stated that the law does not provide for composite appeals. No objection seems to have been taken in that case, however, upon that ground, and the court proceeded to consider one of the cases there involved. Here the question of the legality of the method by which the cases are brought to this court is not waived. On the contrary, it is expressly insisted that the appeal should be dismissed. Under these circumstances we cannot rightfully consider the questions raised by the assignments of error. The appeal will be dismissed. Apjm¡ iismM